DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 10,723,534 (hereinafter, the ‘534 patent) is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Amendments
	The claim amendments of March 21, 2022 do not comply with 37 CFR 1.173(b)-(g).  37 CFR 1.173(d)(1) “The matter to be omitted by reissue must be enclosed in brackets”.  37 CFR 1.173(d)(2) states  “The matter to be added by reissue must be underlined”.  The Applicant is also reminded that 37 CFR 1.173(g) states that all amendments must be made relative to the patent.
The claims submitted March 21, 2022 do not correspond to the claims patented in the ‘534 patent. In the claims submitted on March 21, 2022 claim 7 is an independent claim whereas in the ‘534 patent claim 7 is a dependent claim. It appears that the Applicant is using the claims as presented in the filing of SN 16/209,167.
Claims 18 and 19 are new relative to the patent so need to be underlined and no brackets should indicate deletions from a previous version of the claims.
For the purposes of examination under prior art, the Examiner is relying on the numbering of the claims from the patent and not from the claims presented on March 21, 2022. Further it is understood that the Applicant is canceling patented claims 5, 6, 13 and 14 (rather than claims 5, 6, 11 and 12 of the March 21, 2022 amendment).

Drawings
The drawing amendment submitted on March 21, 2022 is improper and is not being entered. MPEP 1413 addresses Amendments of Drawings in reissue applications. Drawing amendments must comply with 37 CFR 1.84 and 37 CFR 1.173 which states that amended figures must be identified as “amended”. 37 CFR 1.84(c) requires identifying indicia which includes “the title of the invention, inventor’s name, and application number” in the top margin. Each drawing sheet submitted after the filing date of an application must be identified as either "Replacement Sheet" or "New Sheet" pursuant to § 1.121(d).
The drawing amendment submitted on March 21, 2022 does not include identifying indicia or the label “Replacement Sheet” and the Figures being amended do not include the label “Amended”.



Claim Rejections - 35 USC § 251
Claims 18 and 19 are rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984).  A broadening aspect is present in the reissue which was not present in the application for patent.  The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application.  Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.

MPEP 1412.02 establishes a three-step test for recapture.  The three-step process is as follows:
(1) first, we determine whether, and in what respect, the reissue claims are broader in scope than the original patent claims; 
(2) next, we determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution; and 
(3) finally, we determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule.

Claims 18 and 19 are broader than claims 1, 9 and 17. Claims 18 and 19 do not require that “the entire outer surface of each arm is planar”.
Therefore step 1 of the three-step test is met for claims 18 and 19.  

The step of determining whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution includes two sub-steps.  The first sub-step is to determine whether the applicant surrendered any subject matter in the prosecution of the original application.  MPEP 1412.02 defines surrendered subject matter as a claim limitation that was originally relied upon by applicant in the original prosecution to make the claims allowable over the art.  
MPEP 1412.02(I)(B)(1)(A) states “[w]ith respect to whether applicant surrendered any subject matter, it is to be noted that a patent owner (reissue applicant) is bound by the argument that applicant relied upon to overcome an art rejection in the original application for the patent to be reissued, regardless of whether the Office adopted the argument in allowing the claims. Greenliant Systems, Inc. v. Xicor LLC, 692 F.3d 1261, 1271, 103 USPQ2d 1951, 1958 (Fed. Cir. 2012).  As pointed out by the court, ‘[i]t does not matter whether the examiner or the Board adopted a certain argument for allowance; the sole question is whether the argument was made.’ Id.”

During the prosecution of the ‘532 patent, the Examiner rejected the claims using Szabo, Eckel, Bendt, Yoshida, Gingras-Taylor, Stone, Schmidt, Hurley, Anderson and Sas.  The Applicant responded with arguments and amendments.  The Applicant amended the claim to include the limitation “wherein the entire outer surface of each arm is planar”. Further, the Applicant argued that the prior art did not disclose that the outer surface of each arm is planar.
	Therefore, the Patent Owner amended claims 1, 9 and 17 and argued that the prior art did not include the limitation of the entire outer surface of each arm is planar.  Therefore, the newly presented claims must include the added and argued limitation.  Claims 18 and 19 fail to disclose any of the limitations added to the claims to make them allowable.   
  
Therefore, the limitations of the entire outer surface of each arm is planar is a limitation which is considered surrendered subject matter.

The second sub-step is to determine whether any of the broadening of the reissue claims is in the area of the surrendered subject matter. The examiner must analyze all of the broadening aspects of the reissue claims to determine if any of the omitted/broadened limitation(s) are directed to limitations relied upon by applicant in the original application to make the claims allowable over the art.   
Claims 18 and 19 are being broadened to omit the surrendered subject matter.  
Therefore step 2 of the three-part test is met.
MPEP 1412.02(I)(B)(1)(B) states “[w]ith respect to the “second step” in the recapture analysis, it is to be noted that if the reissue claim(s), are broadened with respect to the previously surrendered subject matter, then recapture will be present regardless of other unrelated narrowing limitations. In the decision of In re Mostafazadeh, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011), the Federal Circuit stated:
[T]he recapture rule is violated when a limitation added during prosecution is eliminated entirely, even if other narrowing limitations are added to the claim. If the added limitation is modified but not eliminated, the claims must be materially narrowed relative to the surrendered subject matter such that the surrendered subject matter is not entirely or substantially recaptured. Id. at 1361.”
Therefore, the third step of the analysis does not need to be performed for claims 18 and 19.
Therefore, claims 18 and 19 improperly recapture surrendered subject matter.

Claims 18 and 19 are rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based.

Claim Rejections - 35 USC §§ 102, 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 7-9 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Stubing (Patent Application Publication No. US 2004/0076796) in view of Tucker (US Patent No. 5,518,348) and Gingras-Taylor (US Patent No. 5,749,512).
Regarding claims 1, 9 and 17, Stubing discloses a packaging corner protecting device (34) useful for objects having a corner for protecting the object from damage caused by a tie down strap, the device comprising: (a) an arcuate center portion (36) having a longitudinal axis (not shown, Fig. 8), a length (Fig. 8), a first thickness and formed as about 270 degrees of a cylinder (Fig. 8); (b) a first arm (26) extending from the center portion and integrally joined to the center portion substantially the length of the center portion (Fig. 8), the first arm having a proximate end at the center portion and an opposed distal end, the first arm (26) having an inner surface and an outer surface; and (c) a second arm (28) extending from the center portion and integrally joined to the center portion substantially the length of the center portion (Fig. 8), the second arm having a proximate end at the center portion and an opposed distal end (Fig. 8), the second arm having an inner surface and an outer surface; wherein the inner surfaces of each arm lie in planes orthogonal to one another that intersect the longitudinal axis of the arcuate center portion (Figs. 7 and 8), wherein the entire outer surface of each arm is planar (Fig. 8), wherein the first arm and the second arm both extend the same distance from the center portion (Figs. 7 and 8), and the device is made from a plastic material (paragraph 0028). 
Stubing does not disclose that the first and second arm have a cross section tapering from a first thickness at its proximate end to a second thickness at the distal end, the first thickness being greater than the second thickness and that the plastic material is a high-density polyethylene.
Tucker discloses a corner protecting device (34) useful for objects having a corner for protecting the object from damage caused by a tie down strap (Fig. 3) having an arcuate center portion (42), a first arm (36) and second arm (38) wherein the first and second arm have a cross section tapering from a first thickness at its proximate end to a second thickness at the distal end, the first thickness being greater than the second thickness (Fig. 8) and further that the entire outer surface of the first and second arms is planar (Fig. 4).
Gingras-Taylor discloses a corner protecting device made from a high-density polyethylene (col. 1, lines 59-62) which is able to withstand the wear and tear of repeated box usage thus increasing the life span and usefulness of the box.
It would have been obvious to one of ordinary skill in the art at the effective filing date to make the arms of Stubing have a cross section tapering from a first thickness at its proximate end to a second thickness at the distal end, the first thickness being greater than the second thickness as taught by Tucker. The rationale would have been that it is a known shape for a corner protecting device and would have yielded a predictable result. 
It would have been obvious to one of ordinary skill in the art at the effective filing date to make the corner device of high-density polyethylene as taught by Gingras-Taylor. The motivation would have been to make a corner protector that is able to withstand the wear and tear of repeated usage to increase the lifespan of the corner protector.
Regarding claims 7, 8, 15, 16 and 17, Stubing as modified does not disclose specific dimensions for the first and second thicknesses of the arms. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.	Therefore, it would have been obvious to one of ordinary skill to change the dimensions of the arms since it has been held to be within the skill of one of ordinary skill in the art.

Claims 2-4 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Stubing in view of Tucker and Gingras-Taylor as applied to claims 1, 9 and 17 above, and further in view of Szabo (US Patent No. D225,829).
Regarding claims 2-4 and claims 10-12, Stubing as modified does not disclose a plurality of ridges on the inner surface of the first and/or second arms. Szabo discloses a corner protector with a plurality of longitudinal ridges on the inner surfaces of the first and second arms. The motivation would have been to provide additional strength for the corner protecting device.

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Stubing (Patent Application Publication No. US 2004/0076796) in view of Tucker (US Patent No. 5,518,348), Gingras-Taylor (US Patent No. 5,749,512) and further in view of Riddleburgh (Patent Application Publication No. US 2009/0108249)
Stubing in view of Tucker and Gingras-Taylor disclose the packaging corner protecting device of claims 1, 9 and 17. 
Stubing as modified does not disclose that the outer surface of the arms has a plurality of longitudinal ridges. 
Riddleburgh disclose a corner protector in which each arm has a plurality of longitudinal ridges (66,68 and 70,72) for providing guidance for a strap. 
It would have been obvious to one of ordinary skill in the art to include longitudinal ridges on the outer surfaces of the arms of Stubing as modified to provide guidance for strapping as taught by Riddleburgh.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The current rejection does rely on Szabo as a secondary teaching of longitudinal ridges on the inner surface of the arms. The reliance on Szabo as a teaching rather than a base reference does not relate to the arguments presented on March 21, 2022.

Declaration under 37 CFR 1.132 of Antonio Ayala 
	The Declaration of Antonio Ayala on March 21, 2022 has been reviewed. The Declaration addresses commercial success, praise by others and copying by others. The Examiner notes that the claims being referenced by the Inventor in the Declaration do not correspond with all of the independent claims in the patent.
	Commercial Success
Must establish a nexus between the claimed features of the invention and the commercial success
Success must be linked  to the claimed invention and not to some extraneous factor (e.g., advertising; brand name recognition; market share)
Merely showing that there was commercial success of an article which embodied the invention is not sufficient (e.g. claims were to containers; commercial success is to a cup).
Showing must include at least:
A description of what was sold.  What was sold must include the features of invention as claimed. 
A description of the relevant market for the product including advertising.
Sales results.  
Total sales for competing products in the market 
Indicate differences between these products and the applicant’s
Total sales for products embodying the invention
Pricing of the various products.
Gross sales figures do not show commercial success absent evidence as to market share.
Inventor’s opinion as to the purchaser’s reason for buying the product, alone, is insufficient to demonstrate a nexus between the sales and the claimed invention.
While the inventor discusses the claim features, the inventor does not provide a clear statement about what was sold. Paragraph 6 recites the elements of patent claims 1, 9 and new 17 while paragraph 7 recites the elements of new claims 18 and 19. Are both products being sold? How long have both products been for sale? Paragraph 7 states that the product is made from polyethylene whereas the claim requires high-density polyethylene. Are the products being sold made of the same material?
Paragraph 5 states that the product has been sold since September 2015. When was the product first sold? 
What are the competitor’s products? What are the total sales of the competitors? What are the total sales for products embodying the invention of claims 1, 9 and 17? What are the total sales for products embodying the invention of claims 18 and 19? What is the market share of the products of the claims?
In paragraph 8, Mr. Ayala states that no paid advertising was undertaken. Was there other marketing of the product used? How was the product marketed?

Praise By Others
The Declaration of Antonio Ayala of March 21, 2022 alleges that the praise by others demonstrates non-obviousness. However, the letters of praise provided do not provide a nexus between the reason for the praise and the claimed invention. 

Copying By Others
Showing must be more than the mere fact of copying. 
The examiner should determine that the copying is not attributable to other factors such as:
lack of concern for patent property
contempt for patentees ability to enforce patent
Evidence of copying was persuasive when alleged infringer tried for a substantial length of time to design a product similar to the claimed invention, but failed and then copied the invention instead. 
The demonstration of copying has not addressed that the copying in not attributable to other factors such as lack of concern for patent property, contempt for patentees ability to enforce patent, etc. Further the Declaration does not address whether the alleged infringers tried for a substantial length of time to design a similar product to the claimed invention but failed so copied the invention instead.

The evidence of non-obviousness has been fully considered. The evidence of obviousness outweighs the evidence of non-obviousness.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Svendsen (US Patent No. 3,072,313) discloses a corner protector with longitudinal ridges on an arm. 
Anderson (US Patent No. 3,152,693) discloses a corner protector with tapered legs and a protector with stepped thicknesses as demonstrated in Fig. 8.
Cowdery (US Patents 2,095,563 and 2,196,742), Buhrke (US Patent 1,997,853), Klimmek (US Patent 3,533,156), Braly (Patent Application Publication US 2004/0138000), Nebosky (Patent Application Publication US 2015/0238324), Braid (Patent Application Publication US 2009/0301007) disclose stepped tapers.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L ENGLE whose telephone number is (571)272-6660. The examiner can normally be reached Monday- Friday 7:30 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eileen Lillis can be reached on 571-272-6928. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PATRICIA L ENGLE/
Patent Reexamination Specialist
Art Unit 3993



Conferee: /CSW/ /E.D.L/                             SPRS, Art Unit 3993